Citation Nr: 1743410	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  11-18 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for multiple sclerosis, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which declined to reopen the Veteran's claim for entitlement to service connection for multiple sclerosis on the basis that no new and material evidence had been received.  In March 2017, the Board reopened the claim and remanded the matter for additional development, which has since been completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also November 2014 remand.  

In May 2013, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ) regarding this claim.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with multiple sclerosis.  

2.  The Veteran was exposed to herbicide agents during service in Vietnam.

3.  The most probative evidence of record fails to demonstrate that it is at least as likely as not that the Veteran's multiple sclerosis was incurred in or is otherwise etiologically related to service, to include exposure to herbicide agents.  


CONCLUSION OF LAW

The criteria for service connection for multiple sclerosis have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016).  Here, the Veteran has not raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board will now review the merits of the Veteran's claim.

Service Connection

The Veteran is currently seeking entitlement to service connection for multiple sclerosis, to include as due to herbicide exposure.  

Generally, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Thus to establish service connection, there must be competent evidence of: (1) The current existence of the disability for which service connection is being claimed; (2) a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).

In applying these standards to the Veteran's claim, the Board first finds competent evidence of a current disability.  The Veteran's VA treatment records document a diagnosis of multiple sclerosis in approximately December 2000 or shortly thereafter.  See VA treatment records dated July 2001 and August 2001.  Subsequent VA treatment records frequently reference the Veteran's diagnosis and ongoing treatment methods, including during VA examination in March 2017.  See, e.g., VA treatment records dated May 2012 (noting VA hospitalization for multiple sclerosis) and January 2016 (including diagnostic testing).  As such, the Board finds that the first Shedden element has been met.  

The Veteran contends that his multiple sclerosis is causally related to in-service herbicide exposure.  Briefly, the Board notes that the Veteran's service treatment records denote service in Vietnam from approximately June 1969 to June 1970.  As such, in-service exposure to herbicide agents may be presumed in this case.  See 38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016) (asserting that in claims for service connection due to Agent Orange exposure, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to certain herbicide agents, including Agent Orange, unless there is affirmative evidence to the contrary).  

Thus, the claim may be granted upon competent evidence of a nexus between the Veteran's exposure to herbicide agents and his current disability.  In this regard, the Board notes that multiple sclerosis is not among the diseases presumptively linked to herbicide exposure.  See 38 U.S.C.A. § 1116(a)(2) (West 2014); 38 C.F.R. §§3.307(a)(6), 3.309(e) (2016); see also Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).  However, the Veteran is not precluded for establishing service connection on a direct basis.  

There is one nexus opinion of record in this regard.  Specifically, the March 2017 VA examiner opined that the Veteran's disability was less likely than not incurred in or caused by his in-service exposure to herbicide agents.  In doing so, the examiner noted that the Veteran was first diagnosed with multiple sclerosis in 2001, and has been using Copaxone as disease-modifying therapy since that time.  However, the Veteran's symptoms date to approximately 1995, which was well over 20 years since his separation from service.  Thus, on a temporal basis, the Veteran's multiple sclerosis would not be connected to service.  Further, the examiner noted that there is no known relationship between herbicide exposure and the subsequent development of multiple sclerosis.  Thus, the examiner concluded that it was less likely than not that the Veteran's disability was causally related to service.

The Board affords significant probative value to this opinion, which is based upon a detailed analysis of the Veteran's service and medical history, to include in-service herbicide exposure and the onset of his symptomatology.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion").  In light of this opinion and in the total absence of a positive nexus opinion from the record, the Board thus concludes that the Veteran's multiple sclerosis is not etiologically related to service, including his presumed exposure to herbicide agents.  

In making this determination, the Board acknowledges the Veteran's assertion that such a nexus is present in this case.  However, without appropriate medical training and expertise, which he has not demonstrated, the Veteran is not competent to provide an opinion regarding the etiology of his multiple sclerosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  As such, the Board defers to the competent medical opinion of the March 2017 VA examiner.  

Thus, although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2016).  Accordingly, the Veteran's claim for entitlement to service connection is denied.  
ORDER

Entitlement to service connection for multiple sclerosis is denied.





____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


